COXE, Circuit Judge.
The concrete question here is whether the false written statement as to the property of a corporation of which the bankrupt was president, made to a bank for the purpose of obtaining money, is within the statute (section 14b (3) of the Bankruptcy Act) which refuses a discharge to a bankrupt if he has obtained money upon a materially false statement in writing.
In the present case the exceptions to the specifications of the bank in opposition to the discharge constitute, in effect, a demurrer and all the allegations of the bank’s objection must, therefore, be taken as established. It appears that by the representations made by him as to the solvency of the corporation of which he was president, the bankrupt obtained $15,000 from the bank upon three notes of the corporation indorsed by him. It is also admitted by the demurrer that “a large part of the said money was obtained by said bankrupt for his own individual use.” He has made a false statement, on the strength of which he obtained money from the bank, ostensibly in the name of his corporation, but in reality, as it appears, a large part thereof was for his personal use and benefit. Does the fact that he acted in his representative capacity prevent his fraudulent statements, by means of *897which he obtained money for his own use, from being considered as a bar to his discharge?
We are inclined to think his fraud is within the mischief of the statute and, although no case cited is directly in point, that the facts bring it within the doctrine of In re Dresser (D. C.) 144 Fed. 318, and In re Aldrich (D. C.) 168 Fed. 93. If the bankrupt had asked for an individual loan and had represented that he was president of—and therefore a stockholder in—a certain corporation, which had assets in excess of its liabilities to the extent of $100,000, and had obtained the loan for his own use, there can be no doubt that the discharge would be refused if it were shown that his statement was false. But in principle the two cases are alike. In both the bankrupt obtains money by false statements. It is the policy of the law to refuse such a person a discharge. It is not the form of the fraud which the law looks to, but to the intent and object to be attained. Where it clearly appears that the bankrupt has obtained personal pecuniary benefit from false statements, whether regarding his own property or the property of some' one else, he does that which prevents him from securing a discharge.
The order of the District Court is affirmed.